     Case 2:19-cv-04935-ODW-KS Document 22 Filed 07/14/20 Page 1 of 1 Page ID #:5132




 1
 2
 3
                                                                       JS-6
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
       DAYNELL BELL,                     ) NO. CV 19-4935-ODW (KS)
11                                       )
                       Petitioner,
12                                       )
               v.                        ) JUDGMENT
13                                       )
14     JOSIE GASTELO, Warden,            )
                                         )
15                     Respondent.       )
16     _________________________________ )

17
18           Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19     States Magistrate Judge,
20
21          IT IS ADJUDGED that this action is dismissed with prejudice.
22
23     DATED: July 14, 2020
24                                                        ________________________________
25                                                                OTIS D. WRIGHT, II
                                                          UNITED STATES DISTRICT JUDGE
26
27
28
